DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office action is in response to correspondence received March 10, 2022
	Claims 65-84 are pending and have been examined.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 65-84 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,183,292 B2.
Per claims 65 and 77, Applicant's limitations are in bold, the patent in question is not:   A method of sending anonymized medical diagnostic reports to a remote device comprising: providing a host computer comprising a first memory on which is stored a plurality of medical diagnostic reports, the host computer:  Claim 5: "A method of accessing a library of medical diagnostic reports, where each medical diagnostic report comprises an image with Protected Health Information (PHI) overlaid on the image, where a server executes a server program carrying out the steps comprising: "
a) receiving a patient ID from the remote computer, where the patient ID identifies a patient at one or more institutions;  Claim 5: " i) receiving a patient ID and a user ID from a user through a remote computer"
b) receiving a dialog comprising a selectable option, where the selectable option is configured;  c) interpreting the selectable option as an instruction to de-identify Patient Identifiable Information (PII);  Claim 5: "sending a dialog box to the remote computer, where the dialog box comprises two or more options to configure two or more Study Selection Rules, where a Study Selection Rule of the two or more Study Selection Rules is an option to de-identify PHI ii) receiving a response to the dialog box from the remote computer, where the response configures the two or more Study Selection Rules, where the option to de-identify is configured in the Study Selection Rule"
d) locating in the first memory a medical diagnostic report containing PII based on the patient ID, where the medical diagnostic report comprises: an image; and one or more phi of metadata containing PII; Claim 5: "displaying on the remote computer a first list, where the first list comprises a plurality of medical diagnostic reports accessible by the user ID and where the first list comprises a plurality of medical diagnostic reports of the patient ID; v) receiving from the remote computer a second list comprising one or more medical diagnostic reports, where the second list is selected from the first list based on the two or more Study Selection Rules; vi)  retrieving one or more phis of metadata containing protected health information from the one or more medical diagnostic reports in the second list based on the Study Selection Rule"
  e) computing one or more secure values corresponding to the one or more phi of metadata containing PII; Claim 5: "computing one or more secure values for the one or more phis of metadata" 
f) substituting the one or more secure values for the one or more phi of metadata Claim 5: "viii) substituting the one or more secure values for the one or more phis of metadata in the one or more medical diagnostic reports comprising the second list;"
	g) generating the anonymized medical report comprising: the image;  and the one or more secure values; and h) sending the anonymized medical diagnostic report to the remote device Claim 5: "ix) exporting to the remote computer the one or more medical diagnostic reports from the second list, where the one or more medical diagnostic reports comprise the image with the one or more secure values overlaid on the image."
	Claims 66 and 78: the dialog is for exporting an exam Claim 5: "library of medical diagnostic reports, where each medical diagnostic report comprises an image with Protected Health Information (PHI) overlaid on the image"
	Claim 67 and 79: the dialog comprises one or more boxes, where a first box of the one or more boxes is the selectable option Claim 5: "sending a dialog box to the remote computer, where the dialog box comprises two or more options to configure two or more Study Selection Rules"
	Claim 68 and 80: configuring the selectable option triggers the substituting of the one or more secure values for the one or more phi of metadata in step f) Claim 5: "receiving a response to the dialog box from the remote computer, where the response configures the two or more Study Selection Rules, where the option to de-identify is configured in the Study Selection Rule"
	Claims 71 and 83: where a first secure value displayed corresponding to a first phi of metadata in a first medical report is the same as a second secure value corresponding to a second phi of metadata displayed in a second medical report when the first phi of metadata is the same as the second phi of metadata (Claim 2: a first secure value displayed corresponding to a first phi of metadata in a first medical report is the same as a second secure value corresponding to a second phi of metadata displayed in a second medical report when the first phi of metadata is the same as the second phi of metadata.)
	Claims 72 and 84: adding a separator character to generate the one or more secure values (claim 11: " adding a separator character to generate the one or more secure values")
	Claim 73: adding an institution aware ID to generate the one or more secure values, where the institution aware ID is a code used to distinguish a first secure value of a first patient at a first institution from a second secure value of the first patient at a second institution (claim 10: "adding an institution aware ID to generate the one or more secure values")
	Claim 75: the institution aware ID is selected to unambiguously identify an institution from the one or more institutions (claim 10: an institution aware ID to generate the one or more secure values).  Italicized portion is intended use or intended result, see 103 rejection, below, for explanation.
	Claims 69, 70, 74, 76, 81, 82 are provisionally rejected for being dependent on provisionally rejected claims but otherwise are not provisional double patenting.  
Therefore, claims 65-84 are provisionally rejected on the ground of nonstatutory double patenting.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 65-70 and 76-83 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al., US PGPUB 2012/0226916 A1 ("Hahn") in view of Bharara, US PGPUB 2004/0193901 A1 ("Bharara").
	Per claims 65 and 77, which are similar in scope, Hahn teaches a method of sending anonymized medical diagnostic reports to a remote device comprising: in par 020: "The detailed description that follows is represented largely in terms of processes."
	Hahn then teaches providing a host computer comprising a first memory on which is stored a plurality of medical diagnostic reports, in par 031 where the records server 200 (the host computer) has access to a data (health care marketing data 305 including one or more data records): "terminal 115 provides health care records server 200 with health care marketing data 305 including one or more data records related to a patient or other individual or entity who may have associated PHI."
	Hahn then teaches the host computer a) receiving a patient ID from the remote computer, where the patient ID identifies a patient at one or more institutions in par 059: "Health care records server 200 anonymizes the data-table result rows 755, such that the anonymized results 760 that are sent to marketer terminal 110 do not reveal any PHI to the marketer. For example, name and/or address fields may be displayed with asterisks in place of PHI data. Nonetheless, the marketer may be able to work with the anonymized results, sending a request 765 to health care records server 200 to send one or more personalized marketing messages to individuals whose records are represented in anonymized results 760."
	Hahn then teaches b) receiving a dialog comprising a selectable option, where the selectable option is configured in par 0114 where under a broadest reasonable interpretation the teaching of item 1330, (see Fig 13) there is a selectable option to display all or part of a current snapshot of the defined market segment.  See par 0114: "Marketer GUI 1300 also includes a control 1330 to display all or part of a current snapshot of the defined market segment."
	Hahn then teaches d) locating in the first memory a medical diagnostic report containing PII based on the patient ID, where the medical diagnostic report comprises: and one or more phi of metadata containing PII; in par 031 where, from a different computer, health care marketing data is sent to the server.  Note that under a broadest reasonable interpretation there is no limitation on where the server received the data from.  See par 031: "terminal 115 provides health care records server 200 with health care marketing data 305 including one or more data records related to a patient or other individual or entity who may have associated PHI."
	Hahn then teaches e) computing one or more secure values corresponding to the one or more phi of metadata containing PII in par 053, with explanation below: "Accordingly, health care records server 200 would obtain a hash value from the string "WA". In one embodiment, using the SHA-1 hash function, health care records server 200 may obtain a hash value of "864c42e4812107549051 cc416d955594591a65c6."This is based on the protected, searchable designation as taught in par 053.  It is protected because there is a hash value.  (Not protected means no hash).  
	Hahn then teaches f) substituting the one or more secure values for the one or more phi of metadata; g) generating the anonymized medical report comprising: and the one or more secure values; in Fig 6 where the name is hashed, which is PII, and the prescription is hashed, which is PHI.  The pseudo PII is taught in Fig 14 where dashes are used instead of the hash.
	Hahn then teaches and h) sending the anonymized medical diagnostic report to the remote device in par 027 where the client terminal which receives information from the server includes desktop computers, laptop computers, is taught.  
	Hahn does not teach c) interpreting the selectable option as an instruction to de-identify Patient Identifiable Information (PII); an image.
	Bharara teaches patient de-identification to export images from a picture archiving and communication system.  See abstract, par 001.  
	Bharara teaches c) interpreting the selectable option as an instruction to de-identify Patient Identifiable Information (PII); in Fig 3 Items 320-326 where a popup window allows one to choose "de-identification of the confidential patient information 310 during exportation."  See par 025.  Bharara then teaches an image in Fig 3 where an image is shown on which the patent information is de-identified.  
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the patient de-identification teaching of Hahn with the interpreting an option as an instruction to de-identify PII on an image teaching of Bharara because Bharara teaches in par 003 that images must have patient information but also in pars 004-005 that there are laws in the US that require patient information to be protected when transferring to other facilities. Because Bharara teaches methods to solve this problem, one would be motivated to combine Bharara with Hahn because the references in combination could safely share images without revealing patient information.  One would be motivated to combine Hahn with Bharara to expand the use of patient de-identification to images, making the system in combination more useful and more applicable in different situations.  Therefore, for these reasons, one would be motivated to modify Hahn with Bharara.
	Per claims 66 and 78, which are similar in scope, Hahn and Bharara teach the limitations of claims 65 and 77, above.  Hahn does not teach dialog is for exporting an exam.
	Bharara teaches dialog is for exporting an exam in Fig 3 where an exam, specifically imaging of an ex ray, is shown.  See also pars 039-040 where a "radiographic image display" and an "anatomical display" are taught.  
	Per claims 67 and 79, which are similar in scope, Hahn and Bharara teach the limitations of claims 65 and 77, above.  Hahn further teaches the dialog comprises one or more boxes, where a first box of the one or more boxes is the selectable option in par 0114 where under a broadest reasonable interpretation the teaching of item 1330, (see Fig 13) there is a selectable option (a box) to display all or part of a current snapshot of the defined market segment.  See par 0114: "Marketer GUI 1300 also includes a control 1330 to display all or part of a current snapshot of the defined market segment."
	Per claims 68 and 80, which are similar in scope, Hahn and Bharara teach the limitations of claims 65 and 77, above.  Hahn does not teach	configuring the selectable option triggers the substituting of the one or more secure values for the one or more phi of metadata in step d).
	Bharara teaches configuring the selectable option triggers the substituting of the one or more secure values for the one or more phi of metadata in step f). in Fig 3 Item 326 where pressing "ok" de identifies the patient information with either Blanks or asterisks.    
	Per claims 69 and 81, Hahn and Bharara teach the limitations of claims 65 and 77, above.  Hahn further teaches where the one or more secure values are computed from one or more concatenated values using a secure hash function in par 053, with explanation below: "Accordingly, health care records server 200 would obtain a hash value from the string "WA". In one embodiment, using the SHA-1 hash function, health care records server 200 may obtain a hash value of "864c42e4812107549051 cc416d955594591a65c6."This is based on the protected, searchable designation as taught in par 053.  It is protected because there is a hash value.  (Not protected means no hash).  
	Per claims 70 and 82, Hahn and Bharara teach the limitations of claims 69 and 81, above.  Hahn further teaches the secure hash function is selected from the group consisting of MD4, MD5, SHA-1, SHA-2, Skein, and BLAKE in par 043, where SHA-1 is taught:  "for example, in one embodiment, health care records server 200 may utilize the SHA-1 cryptographic hash function to obtain hash values such as second field hash values 360. In other embodiments, other hash functions may be utilized, e.g., MD5, MD6, SHA-0, SHA-2, SHA-3, or the like."
	Per claims 71 and 83, Hahn and Bharara teach the limitations of claims 65 and 77, above.  Hahn further teaches a first secure value displayed corresponding to a first phi of metadata in a first diagnostic medical report is the same as a second secure value corresponding to a second phi of metadata displayed in a second diagnostic medical report when the first phi of metadata is the same as the second phi of metadata in pars 053-057: "Accordingly, health care records server 200 would obtain a hash value from the string "WA". In one embodiment, using the SHA-1 hash function, health care records server 200 may obtain a hash value of "864c42e4812107549051 cc416d955594591a65c6."  Health care records server 200 then queries search table 125 using the hashed predicate value. For example, continuing the illustrative query discussed above, health care records server 200 may perform a hashed-predicate query such as SELECT DataKey FROM SearchTable WHERE State="864c42e4812107549051 cc416d955594591a65c6" From search table 125, health care records server 200 obtains one or more search-table result rows 740 identified by the hashed-predicate query 735, the one or more search-table result rows 740 including foreign keys referencing the corresponding records in data table 120."  Therefore, Hahn teaches the consistency in patient IDs that teaches that in different reports the same hashed (anonymized) IDs are represented.  
	Per claim 76, Hahn and Bharara teach the limitations of claim 65, above.  Hahn further teaches the one or more secure values are sent to a volatile memory location on the remote device in par 027 where the client terminal which receives information from the server includes desktop computers, laptop computers, which receive information on ram, which is volatile memory.  
 	Claims 72, 73, 75, and 84 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al., US PGPUB 2012/0226916 A1 ("Hahn") in view of Bharara, US PGPUB 2004/0193901 A1 ("Bharara"), further in view of Yu, US PGPUB 2011/0112862 A1 ("Yu").
Per claims 72 and 84, which are similar in scope, Hahn and Bharara teach the limitations of claims 65 and 77, above.  Hahn does not teach comprising adding a separator character to generate the one or more secure values.
Yu teaches a method of de-identifying a database, and accessing the information in that database.  See Abstract.  
Yu teaches comprising adding a separator character to generate the one or more secure values in par 046: "This identity configuration XML comprises the provider identifier consisting of the following information: |DrID|Nation ID|Area ID|Institute ID|."
 	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify medical privacy teachings of Hahn, as modified by Bharara, with the de-identification teaching of Yu because Yu teaches "a de-identified database to secure users' privacy, and a method of using alliance-based III information allows care providers to process health information that must be individually identifiable, i.e., the identity of the subject is readily ascertained by the authorized care provider for on-line services."  Par 030.  This would motivate one ordinarily skilled because Hahn, as modified by Bharara, allows for de-identified data but Yu's teaching enables the individual to be identifiable to the provider.  Therefore, the individual's identity is protected outside of the provider relationship but with the provider the individual is known.  Because this further improves the privacy protection of Bharara to permit, for example, a doctor to identify the records of his patient, one would be motivated to modify Hahn, as modified by Bharara, with Yu.  
	Per claim 73, Hahn and Bharara teach the limitations of claim 65, above.  Hahn does not teach comprising adding an institution aware ID to generate the one or more secure values, where the institution aware ID is a code used to distinguish a first secure value of a first patient at a first institution from a second secure value of the first patient at a second institution.
	Yu teaches comprising adding an institution aware ID to generate the one or more secure values, where the institution aware ID is a code used to distinguish a first secure value of a first patient at a first institution from a second secure value of the first patient at a second institution in par 048 "The III-XML file 700 consists of an ABID portion 702 that includes the provider's ID code (DrID), Nationality code (NationID), area or location code (AreaID), and Institution code (InstituteID). This information is pulled from the registration information input by the provider through the provider portal website 402. The second part of III-XML file 700 is a unique serial number (Serial_PatID) 703 that is automatically generated by the system and that is specific for the alliance once it is formed. This serial number is serialized by the DrID in the ABID 702. … The III-XML file also includes a third part 704 comprising the individually identifiable information III of the patient that is provided from an HER registered data table."  The ABID portion has the Institution Code and the identifiable information of the payment are combined in the file.  The teaching of an InstituteID teaches that there are more than one institution.
	Per claim 75, Hahn, Bharara, and Yu teach the limitations of claim 73, above.  Hahn does not teach the institution aware ID is selected to unambiguously identify an institution from the one or more institutions.
	Yu teaches the institution aware ID is selected to unambiguously identify an institution from the one or more institutions in par 048 "The III-XML file 700 consists of an ABID portion 702 that includes the provider's ID code (DrID), Nationality code (NationID), area or location code (AreaID), and Institution code (InstituteID). This information is pulled from the registration information input by the provider through the provider portal website 402. The second part of III-XML file 700 is a unique serial number (Serial_PatID) 703 that is automatically generated by the system and that is specific for the alliance once it is formed. This serial number is serialized by the DrID in the ABID 702. … The III-XML file also includes a third part 704 comprising the individually identifiable information III of the patient that is provided from an HER registered data table."  The ABID portion has the Institution Code and the identifiable information of the payment are combined in the file.  See specifically par 041 where the institute identifier indicates "the institution, such as hospital, clinic, or university, that the provider is employed by or associated with."  This teaches unambiguously identify because when someone works at a hospital, clinic, or university, they work at a particular hospital, clinic, or university, and that is the institute being identified.
	The limitation, to unambiguously identify an institution from the one or more institutions is an Intended Result or Intended Use of the institution aware ID because Applicant is claiming the functional result without claiming how the Institution Aware ID accomplishes this unambiguous identification.  It therefore is not accorded patentable weight.  See MPEP 2111.04(I).   
	Claim 74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al., US PGPUB 2012/0226916 A1 ("Hahn") in view of Bharara, US PGPUB 2004/0193901 A1 ("Bharara"), further in view of Yu, US PGPUB 2011/0112862 A1 ("Yu"), further in view of Required DICOM Information Standards, [online], last posting date, February 10, 2015, available at: < https://siim.org/forums/Posts.aspx?topic=1068396&page=1 > ("DICOM").  
	Per claim 74, Hahn, Bharara, and Yu teach the limitations of claim 73, above.  Hahn does not teach the institution aware ID is a DICOM tag (00zz,00xx) where zz and xx are integers between 1 and 99.
	DICOM teaches Institution Name DICOM tag, see page 3.  
	DICOM teaches the institution aware ID is a DICOM tag (00zz,00xx) where zz and xx are integers between 1 and 99 where the Institution Name is tag (0008, 0080). 
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the medical image teaching of Hahn, as modified by Bharara and Yu, with the DICOM tag teaching of DICOM because "many facilities will have their institution name passed in this tag."  Page 3.  This motivation therefore teaches that by using this DICOM tag, an institution's name will be included in the file data, which would improve the ability to identify what institution created the file.  Because this would improve the informatics of the medical file history, one would be motivated to modify Hahn, Bharara, and Yu with DICOM.  
	Therefore, claims 65-84 are rejected under 35 USC 103.  
Response to 1.132 Declaration filed on March 10, 2022.
All elements argued by Dr. Ming De Lin have been considered.
	The declaration under 37 CFR 1.132  filed March 10, 2022 is insufficient to overcome the rejection of claims 65-84 based upon Hahn in view of Bharara under 35 USC 103 as set forth in the last Office action because, as explained below:
	1-15 are Dr. Lin's credentials, which were given appropriate weight.
	In 16, Dr. Lin argues that " The Hahn patent application is concerned with how to use Protected Health Information in a marketing context, see Hahn, Protected Health Care Data Marketing System And Method, title."  This is considered but not germane to patent law because Hahn is cited to teach the limitations as prior art.  Prior art is proper even if it is used for a different purpose.  The argument is considered and proper weight given but it is not persuasive for reasons given.  Numbers 17 and 18 are similarly considered but as Dr. Lin recognizes later, these are taught by the secondary reference.  Therefore Dr. Lin is attacking a single reference when there is a combination of references cited, which the CAFC has repeatedly held is not persuasive.  
	In 19, Dr. Lin argues that "a person of ordinary skill in the art would understand that identifying Patient Identifiable Information in imaging data and in particular DICOM data can be a very complex task." This may be, but this does not address the fact that Hahn and Bharara teach the limitations cited by Applicant.  The argument is considered and proper weight given but it is not persuasive for reasons given.  
	In 20, Dr. Lin argues that "a person of ordinary skill in the art would understand that medical diagnostic reports containing images can have the pixels in the actual images modified to contain Patient Identifiable Information e.g., ultrasound images display patient name and that these modifications that could be missed by an algorithm that was not designed for anonymizing Patient Identifiable Information in medical diagnostic reports containing images."   Remarkably, Dr. Lin argues this even though there is not a single limitation claimed by applicant regarding handling pixels.  Therefore, this is not persuasive because it does not pertain to the Application at hand.  The argument is considered and proper weight given but it is not persuasive for reasons given.  
	In 21, Dr. Lin, like 20, argues for complexities in the art generally that were not recited by Applicant.  Indeed DICOM is a standard and is attempted to be claimed as part of an invention.  Therefore it is appropriate that DICOM art is cited against the DICOM claim.  This argument has been considered and proper weight given but it is not persuasive for reasons given.  
	In 22, Dr. Lin argues "A person of ordinary skill in the art would not be apprised by reviewing Hahn, how to handle or treat Patient Identifiable Information associated with medical diagnostic reports containing images."  This is an opinion and is accorded the appropriate weight given to an opinion.  This is not evidence and is not given the weight accorded to evidence.  Dr. Lin is arguing an individual reference and not the combination, which is not persuasive.  
	In 23-24, Dr. Lin, like the previous paragraphs, argues an individual reference and not the combination.  Whether Bharara is "random" or not is irrelevant because one ordinarily skilled would be able to understand Bharara's elements and how they, in combination with Hahn, would be obvious to combine to teach Applicant's limitations. According to Dr. Lin, this skill deals with "complexities" –undescribed—of PII and pixels, see Number 19, "a very complex task," and yet, one who is so skilled would need Hahn and Bharara to teach them everything they need to know. This is not the standard in patent law, the inventive scope is described to one ordinarily skilled, and therefore the inherent complexities in the field do not need to be spelled out.  That is for other fields like technical manuals or white papers, not patent law. 
	Per numbers 25, 26, this was not an element that was specifically cited to Bharara, and the de identified elements that go back to the same patient are taught by Hahn.  Attacking single references instead of the combination.  All considered and appropriate weight given.
	Per 27, Opinion evidence is given without further distinction and appropriate weight is given to Dr. Lin's opinion, without Dr. Lin providing an explanation why a "random" de-identification would not generate a secure value. 
	Per 28, Opinion evidence about unclaimed subject matter is given and appropriate weight is given to the opinion evidence.  Note claim 73 the institution aware ID is added to generate the one or more secure values, therefore it is added before the secure value is generated, because it is needed "to generate the one or more secure values."   
	Per 29, Opinion evidence about unclaimed subject matter is given.  Even if all the hashes are "forward hashes," respectfully to Dr. Lin, Hahn was cited for this, and Hahn in combination with Bharara teach the eliminations.  Appropriate weight given to Dr. Lin's opinion. 
	Per 30, Opinion evidence about Bharara is given.  Examiner agrees, Bharara teaches de-identification.
	Per 31, Dr. Lin gives opinion evidence.  Hahn in view of Bharara teach the limitations, and Dr. Lin tries to introduce the possibility of user error into Bharara's teaching.  Interestingly, the Instant Application does not solve this problem, so this is irrelevant.  Appropriate weight given.
	Per 32, Dr. Lin gives opinion evidence about a process not taught by Hahn or Bharara, that one could "reverse spell" a patient name to "avoid de-identifying patient data."  As this was not cited against Applicant art, nor does Applicant art solve this problem, nor is evidence presented about the reverse spelling issue.  Therefore, appropriate weight is given to the opinion.
	Per 33, is similar to 32, and appropriate weight is given.  
	Per 44, Dr. Lin argues that patient identifiable information is broader and encompasses more information than protected health information.  Examiner does not disagree, however, in patent law, a specific teaching (oak) covers the broad (wood).  Therefore this argument would support Hahn and Bharara teaching Applicant's invention. 
	Per 35, this is correct, opinion evidence is given weight, Hahn teaches different categories.
	Per 36-38, Dr. Lin appears to argue that the hashed information but an unhashed state, "WA" somehow does not teach Applicant's claims.  However, there is no support cited in the disclosure of Hahn for this.  Because there are four categories, Examiner is free to cite the appropriate categories to teach Applicant's argument and not cite the category not appropriate to Applicant's art.  Hahn and Bharara render Applicant's art obvious, this is not a 102 rejection.
	Per 39 and 40, Dr. Lin's citation of HIPAA and Yale University is informative but has no bearing on the claimed invention of Applicant.  
	Per claims 41-47 and the conclusion of 48, Dr. Lin's opinion that "a person of ordinary skill in the art" … "would deduce that the data is not protected and searchable" or "protected and searchable."  Examiner agrees, the data is protected but searchable, notably, similar to Applicant's claims.  See claim 65 and claim 71, the secure values are the same  which means that one can search them by putting one value in and getting the document that has the same value as the first document.  This is why Hahn has been cited to teach Applicant art.  
	Per claim 49 Dr. Lin has an opinion without explanation that a person would deduce that the values are "not anonymized."  Dr. Lin writes this when acknowledging that the values are protected (by hashes).  Dr. Lin does not explain, for example, how one reads a hash and determines the name that was created by the hash.  This opinion has been given appropriate weight.
	Per 50 Dr. Lin has a deduced opinion that the "search table" in Hahn is "populated with data whose values can be searched using a table to interpret the hash values."  This deduction is given weight, because as Dr. Lin previously saw, Hahn teaches four different kinds of data combinations, two of which are searchable.  Dr. Lin is also referred to Applicant claim 71, where after reading, one would deduce that where the secure values are the same, one could search those values.  One would call these teachings congruent. 
	Per 51-53, Dr. Lin has opinions about Hahn that one could or could not search based on something being searchable.  The relevance to Applicant's claims is not revealed, but this is given weight appropriate for opinion.
	Per 54, Dr. Lin states that "a person of ordinary skill"…"would not be apprised of how to handle or treat Patient Identifiable Information."  Examiner does not see the relevance to Applicant's claims.  Hahn and Bharara in combination teach Applicant's claims.  Hahn is not an instruction manual for PII.  Same with 55.  56 appears to be Dr. Lin's opinions but divorced from the claim language, and pertaining to some industry standard.  It is given appropriate weight.  Same with 57, which is given weight, and Examiner notes that even if Bharara teaches many selectable options, so long as Hahn and Bharara teach Applicant's limitations, additional teachings do not necessarily teach away.  (Nor has Applicant or Dr. Lin shown this in the prosecution history).
	58 and 59, Dr. Lin has stated opinions about Bharara but Examiner notes it is the combination of references, not a 102 rejection, so this is given appropriate weight in consideration.
	60-64, Dr. Lin has opinions and deduced opinions, and states the words "long felt need" with no evidence of a long felt need.  A statement by an individual on a 1.132 of a long felt need is not evidence of a long felt need.  Dr. Lin did not make a showing that others of ordinary skill in the art were working on the problem and if so, for how long. In addition, there is no evidence that if persons skilled in the art who were presumably working on the problem knew of the teachings of the above cited references, they would still be unable to solve the problem.
 	therefore this is an opinion and these opinions have been given weight.  They are not persuasive though because Dr. Lin is discussing a "non-forced export" when this is not a part of Applicant's claims.  
	In 65 Dr. Lin discusses a "one to one mapping between input data and output while realizing complete anonymization."   However, this is an opinion of the result of Applicant's claims.  The fact is both Hahn and the Instant Application rely on an algorithm such as SHA-1.  And, by using SHA-1, putting in the same value will generate the same hash.  To demonstrate:
David is D27937F914EBE99EE315F04449678ECCFB658191
Put in a second time, 
David is D27937F914EBE99EE315F04449678ECCFB658191
Of course these could be searched in a search table, because David corresponds to a specific hash from SHA 1.  MD5 is similar.  
So, because Hahn and Applicant (Claim 70) both use (among others) SHA 1, both generate the same result.    This is why Hahn in view of Bharara is cited as prior art.  
	Per 66, Examiner has given weight to Dr. Lin's statement under 1.132.  
	In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
	Per the remarks.
	On page 7, Applicant reiterates Dr. Lin's "long felt need" "declaration" but it is noted that evidence is necessary to establish a long felt need, not a statement that there was a long felt need.  For instance, there was no showing that others of ordinary skill in the art were working on the problem and if so, for how long. In addition, there is no evidence that if persons skilled in the art who were presumably working on the problem knew of the teachings of the above cited references, they would still be unable to solve the problem.  Weight was given to the Dr.'s opinion but no evidence was shown for this specific argument against obviousness.
	Applicant then on page 9 re-iterates Dr. Lin's argument and Examiner responds with the same response above.  It is also notable that Dr. Lin is opining on marketing without showing credentials for marketing.  Appropriate weight has been given to Dr. Lin's statements.
	Applicant then reiterates Dr. Lin's arguments on Bharara but as Examiner noted Bharara is used for de-identification of images in combination with Hahn.  Regardless of being a declarant or Applicant, an argument against a single reference is not given weight when Examiner has put forth the combination of references.  
	Applicant on pages 10 and 11 argues that because the words "patient" and "identifiable" are not in Hahn that Hahn does not teach Applicant's limitations.  Examiner disagrees because Hahn and Bharara teach what Applicant's invention does.  One does not need to use the same words.  Examiner sufficiently explained the teachings above.
	Dr. Lin's opinions were then addressed above, and are reiterated here.
	Applicant then argues that "the level of the skill in the art is high."  This goes against Applicant's arguments generally because one highly skilled would easily be able to combine Hahn and Bharara.
	On page 12 Applicant reiterates Dr. Lin's opinions and Examiner reiterates the responses, see above.
	Applicant then argues art that was not cited against Applicant but was merely cited as relevant.  As this does not go to the rejection, Examiner does not address these arguments.  
	Applicant then argues on page 13 that "phi" is "the information which makes up the descriptive metadata of a metadata related to PHI or PII."  Examiner agrees because the combination Hahn and Bharara teach this, data such as name is metadata because it describes the image taught by Bharara, metadata being data that describes a file.  Applicant's argument that phi teaches a 21st alphabet of Greek is of no consequence as Applicant just showed a definition from the Specification.  No matter, the references teach what Applicant recites, the "PHI or PII"…  
	Applicant then recites numerous regulatory tracts on pages 14-15, which are likely Applicant Admitted Prior Art.  Applicant's argument on page 16 is meritless but given weight because Applicant wants, on one hand, to use the same hashing algorithms that Hahn uses, but to get a different result, that Applicant's are more anonymous than Hahn.  Therefore, this is unpersuasive. 
	Dr Lin's opinions were addressed and given weight above, the answers are repeated here.
	Applicant did not succeed in writing a persuasive argument nor did Dr. Lin on page 17 and therefore the basis for the impermissible hindsight alleged is not present.  
	On page 18 Applicant cites sources from 2022 to state that Hahn is teaching away.  Applicant has not addressed that Applicant and Hahn use the same algorithm on similar information.  So why is the result different?  This is unpersuasive.  
	On pages 19 and 20 Applicant opines that Bharara would change the principle operation of Hahn without explaining why.  As both are computer program products, one would be able to combine them.  Applicant has not cited to persuasive legal precedent to support this.  Dr. Lin's opinions were addressed above and are repeated here. 
	On pages 20-21 Applicant attempts to argue a reasonable expectation of success.  However, in the electric (computer) arts one could have a reasonable expectation of success because unlike the chemical arts a computer programmer understands how to combine things like, for example, images and characters.  If the issues of the "image" and the "secure values" do not have a reasonable expectation of success, Applicant will not have shown enablement for Applicant's own invention, based on the admissions from Dr. Lin and Applicant's representative.  It is noted that not once are pixels discussed in the Specification, only "non-pixel" information.  So how is Applicant's invention enabled?  Therefore, not only are Applicant's arguments unpersuasive, they, if logically followed, cut against Applicant's own specification which is bereft of the technical details apparently needed to teach this Art.
	Pages 22-24 are arguments about the dependent claims, but as the independent claims are not allowable the dependent claims are not allowable.  
	The double patenting rejection is not held in abeyance.  Applicant has received a Notice of Allowance for claims in the reference patent and Applicant's instant claims will be rejected for double patenting so long as Applicant does not amend the claims, which Applicant has not done.  The double patenting rejection is correctly maintained and Applicant's arguments have been considered but are meritless.
	
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562. The examiner can normally be reached M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD W. CRANDALL/Examiner, Art Unit 3689